

116 HR 7374 IH: Reducing Antiquated Permitting for Infrastructure Deployment Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7374IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Scalise introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the deployment of a small personal wireless service facility shall not constitute an undertaking under section 300320 of title 54, United States Code, or a major Federal action for the purposes of section 102(2)(C) of the National Environmental Policy Act of 1969, and for other purposes.1.Short titleThis Act may be cited as the Reducing Antiquated Permitting for Infrastructure Deployment Act or the RAPID Act.2.Rebuttable presumption on shot clock timeline beginning for purposes of NHPA(a)DefinitionsIn this section:(1)Personal wireless serviceThe term personal wireless service means—(A)commercial mobile service (as defined in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)));(B)commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));(C)unlicensed wireless service; and(D)common carrier wireless exchange access service.(2)Personal wireless service facilityThe term personal wireless service facility means a facility for the provision of personal wireless service.(3)Small personal wireless service facilityThe term small personal wireless service facility—(A)means a personal wireless service facility in which each antenna is not more than 3 cubic feet in volume; and(B)does not include a wireline backhaul facility.(4)Wireline backhaul facilityThe term wireline backhaul facility means an above-ground or underground wireline facility used to transport communications service or other electronic communications from a small personal wireless service facility or its adjacent network interface device to a communications network.(b)In generalThe deployment of a small personal wireless service facility shall not constitute an undertaking under section 300320 of title 54, United States Code, or a major Federal action for the purposes of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). (c)Rebuttable presumption(1)In generalIf an Indian Tribe or Native Hawaiian Organization is shown to have received a complete Form 620 or Form 621 (or any successor form), or can be reasonably expected to have received a complete Form 620 or Form 621 (or any successor form), and has not acted on a complete request contained in the form within 45 days after such receipt—(A)the Commission and a court of competent jurisdiction (as the case may be) shall presume the applicant has made a good faith effort to provide the information reasonably necessary for Indian Tribes and Native Hawaiian Organizations to ascertain whether historic properties of religious and cultural significance to them may be affected by the undertaking; and(B)the Indian Tribe or Native Hawaiian Organization (as the case may be) shall be presumed to have disclaimed interest in the application.(2)Overcoming presumption(A)In generalAn Indian Tribe or Native Hawaiian Organization may overcome the presumption under paragraph (1) upon favorably demonstrating one or more of the factors to be considered under subparagraph (B).(B)Factors consideredThe review by the Commission or a court of competent jurisdiction under paragraph (1) shall give substantial weight to—(i)whether the applicant made a reasonable attempt to follow up with the Indian Tribe or Native Hawaiian Organization not earlier than 30 days, and not later than 50 days, after the applicant submitted a complete Form 620 or Form 621 (as the case may be) to the Indian Tribe or Native Hawaiian Organization; and(ii)whether the rules of the Commission and Form 620 or Form 621 is found to be in violation of a Nationwide Programmatic Agreement of the Commission.